NO. 07-04-0378-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

DECEMBER 23, 2004
______________________________

SHAVONN A. PRICE, 

									Appellant 

v.

THE STATE OF TEXAS, 

									Appellee
_________________________________

FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 98-428-701; HON. BRADLEY UNDERWOOD, PRESIDING
_______________________________

Before QUINN, REAVIS, and CAMPBELL, JJ.
	Shavonn A. Price (appellant) appeals from an order revoking his community
supervision and directing that he serve ten years imprisonment.  He had previously been
convicted of aggravated assault, and then placed on deferred adjudication.  Appellant's
counsel filed a motion to withdraw, together with an Anders (1) brief, and certified that, after
diligently searching the record, he concluded that appellant's appeal was without merit. 
Along with his brief, appellate counsel provided a copy of a letter sent to appellant
informing him of counsel's belief that there was no reversible error and of appellant's right
to file a pro se response or brief.  By letter dated November 16, 2004, this court also
notified appellant of his right to file his own brief or response and set December 16, 2004,
as the deadline by which he had to do so.  To date, the court has received neither a pro
se brief, response, or motion for an extension of time. 
	In compliance with the principles enunciated in Anders, appellate counsel discussed
why the appeal was without merit.  The argument involved discussion about whether 1) the
statute for aggravated assault was constitutional, 2) the evidence was sufficient to support
the original conviction, and 3) the evidence was sufficient to support the revocation.
Thereafter, we conducted our own review of the record to assess the accuracy of appellate
counsel's conclusions and to uncover any error, reversible or otherwise, pursuant to
Stafford v. State, 813 S.W.2d 503 ( Tex. Crim. App. 1991).  Our own review not only
confirmed the accuracy of appellate counsel's representation that the appeal was meritless
but also failed to reveal any error. 
	Accordingly, the motion to withdraw is granted, and the judgment is affirmed. 
 

							Brian Quinn
							    Justice 

Do not publish. 			
1. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).